LAWSON, Justice.
The petition for certiorari to the Court of Appeals must be stricken because it is not on transcript paper. Supreme Court Rule 32, Revised Rules of Practice in the Supreme Court, 1955 Cum. Pocket Part to Vol. 2, Code 1940, p. 233, 261 Ala. XXXI; Latham v. State, 262 Ala. 108, 77 So.2d 502; Duckett v. State, 257 Ala. 589, 60 So.2d 357; Williams v. State, 258 Ala. 638, 64 So.2d 617, and the many cases cited there.
Petition for writ of certiorari stricken.
LIVINGSTON, C. J., and STAKELY and MERRILL, JJ., concur.